ACCEPTED
                                                                      13-14-00510-CV
                                                        THIRTEENTH COURT OF APPEALS
                                                              CORPUS CHRISTI, TEXAS
                                                                  2/6/2015 1:34:21 PM
                                                                    DORIAN RAMIREZ
                                                                               CLERK
                No. 13-14-00510-CV

    _______________________________
                                                FILED IN
                                        13th COURT OF APPEALS
         In the Court of Appeals     CORPUS CHRISTI/EDINBURG, TEXAS
                                         2/6/2015 1:34:21 PM
                 for the                  DORIAN E. RAMIREZ
                                                 Clerk
        Thirteenth Judicial District
    _______________________________
             DONALD HENDRICKSON,
                  Appellant,

                        VS.

                 ACTION REALTY,
                    Appellee.
    _______________________________
CERTIFICATE OF COMPLIANCE FOR APPELLEE'S BRIEF
    _______________________________


               STEPHANIE WELCH
            Texas State Bar No. 24056510
                   P.O. Box 1874
                El Paso, Texas 79950
             Phone No. (956) 607-3709
               xsmilwel@yahoo.com
            ATTORNEY FOR APPELLEE
           CERTIFICATE OF COMPLIANCE WITH TRAP 9.4(i)

      I, Stephanie Welch, hereby certify that according to the computer program

used to prepare Appellee's brief, the brief contains 3372 words.

                                       __/s/ Stephanie Welch_________________
                                              STEPHANIE WELCH




                             CERTIFICATE OF SERVICE

      I, Stephanie Welch, hereby certify that a true and correct copy of the

foregoing document was served on the following by e-service and by mail on the

6th day of February, 2015:

Harold K. Tummel
Tummel & Casso
4430 S. McColl Rd.
Edinburg, TX 78539
Attorney for Appellant Donald Hendrickson

                                       __/s/ Stephanie Welch_________________
                                       STEPHANIE WELCH
                                       Texas State Bar No. 24056510
                                       P.O. Box 1874
                                       El Paso, Texas 79950
                                       Phone No. (956) 607-3709
                                       xsmilwel@yahoo.com
                                       ATTORNEY FOR APPELLEE